 Case 2:20-cv-00125-JRG Document 14 Filed 07/13/20 Page 1 of 2 PageID #: 142




                         THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 ALTPASS LLC,

                         Plaintiff,

                 v.                                  Civil Action No. 2:20-cv-0125-JRG

 KYOCERA INTERNATIONAL, INC.,                        JURY TRIAL DEMANDED



                         Defendant.



                AGREED MOTION TO STAY ALL PENDING DEADLINES
                        AND NOTICE OF SETTLEMENT

         Plaintiff, Altpass LLC (“Plaintiff”) respectfully moves this Court to stay all deadlines in

the in the above-entitled and numbered action to complete settlement negotiations. Plaintiff and

Kyocera International, Inc., (“Defendant”) (collectively as the “Parties”) have reached an

agreement that resolves all claims asserted between them in this case. The Parties expect to jointly

file a dismissal with prejudice of all claims between them within 30 days. Accordingly, Plaintiff

respectfully requests that the Court stay all deadlines in the present action for 30 days, up to and

including August 12, 2020. This motion is not brought for any reasons of delay, but so that the

Parties may finalize the settlement agreement and file dismissal papers without incurring

additional expenses. Defendant has agreed to the filing of this motion and accompanying proposed

order.

         DATED July 13, 2020.                         Respectfully submitted,

                                                      By: /s/ Neal Massand
                                                      Neal G. Massand
                                                      Texas Bar No. 24039038
                                                      nmassand@nilawfirm.com
                                                      Timothy T. Wang
                                                      Texas Bar No. 24067927
                                                      twang@nilawfirm.com
 Case 2:20-cv-00125-JRG Document 14 Filed 07/13/20 Page 2 of 2 PageID #: 143




                                                      Stevenson Moore V
                                                      Texas Bar No. 24076573
                                                      smoore@nilawfirm.com

                                                      NI, WANG & MASSAND, PLLC
                                                      8140 Walnut Hill Ln., Ste. 500
                                                      Dallas, TX 75231
                                                      Tel: (972) 331-4600
                                                      Fax: (972) 314-0900

                                                      ATTORNEYS FOR PLAINTIFF
                                                      ALTPASS LLC




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 13th day of July, 2020, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Eastern District of Texas, Marshall
Division, using the electronic case filing system of the court. The electronic case filing system
sent a “Notice of Electronic Filing” to the attorneys of record who have consented in writing to
accept this Notice as service of this document by electronic means.


                                                      /s/ Neal Massand
                                                      Neal G. Massand
